DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	The reference US-A1-2015/0293011 has been listed in the specification on page 1, but does not appear on the IDS filed 12/06/2019.

Specification
The abstract of the disclosure is objected to because the current length of the abstract is 229 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Uzri (US-2016/0045148-A1).
Regarding claim 1, Al-Uzri teaches a sensor cartridge for chemical assays of a liquid sample containing analyte molecules, said sensor cartridge comprising:
a wall (referred to as top plate 124) having an open top end and a lower end, said wall (124) enclosing a space (referred to as interior cavity 112) for containing porous matrix, said open top end being configured for supplying liquid sample containing analyte molecules to the space (112) ([0040], [0041], and Figure 1);
	As seen in Figure 1, it is understood that the top plate 124 (wall) has an open end and a lower end, where the lower end defines the top end of the interior cavity 112 (space). It is understood that the top plate 124 (wall) will enclose an interior cavity 112 (space). As stated by paragraph [0048], platform 114 may have a porous material mounted on the top surface 144 of 
a porous collection disk (referred to as absorbent disk 116) closing the lower end of the wall (124), said porous collection disk (116) being arranged for supporting and contacting porous matrix ([0045] and Figure 1);
	As stated by paragraph [0048], it is understood that since the porous material mounted on the platform 114 absorbs excess sample that is not absorbed by the absorbent disk 116, it will contact the absorbent disk 116. 
wherein the space (112) contains porous matrix, said porous matrix being configured for passing analyte molecules of a liquid sample therethrough and said porous matrix contacting the porous collection disk (116) (see Figure 1);
a base cap (referred to as bottom plate 126) attached to the lower end of the wall (124), said porous collection disk (116) being sandwiched between the lower end of the wall (124) and the base cap (126) ([0041] and Figure 1);
an air channel (referred to as passage 106) extending between a first air opening (referred to as indentation 128) positioned at a top end thereof and a second air opening (referred to as outlet 110) positioned at a distance above the porous collection disk (116) ([0040], [0044], and Figure 1);
	As it is understood, the indentation 128 (first air opening) is a first air opening in the collection device where the outlet 110 (second air opening) defines a second opening that leads to the absorbent disk 116. It is further understood that the space between indentation 128 (first air opening) and outlet 110 (second air opening) is passage 106 (an air channel). 

wherein at least one of the first air opening (104) and the base cap air opening (130) comprises an air source connection for connecting the cartridge to a source of air under supra-atmospheric pressure or a source of subatmospheric pressure;
	Recitation of connecting the cartridge to an air source is an intended use of the air openings, and is therefore given minimal patentable weight. So long as the air openings are able to be contact the air source under supra-atmospheric pressure or subatmospheric pressure the claim limitation is met. It is understood that either the first air opening (104) or base cap air opening (130) may be connected to a source of supra-atmospheric pressure or subatmospheric pressure. 
said second air opening (110) and the base cap air opening (130) being arranged to guide an air flow to specific locations of the porous collection disk (116) for providing localized evaporation and analyte concentration.
	As stated by paragraph [0046], the air vent 130 provides ventilation to cavity 112 to aid in drying the sample on absorbent disk 116. It is understood that as the outlet 110 (second air opening) is also open to the surroundings, it will also allow for evaporation. 
Regarding claim 2, Al-Uzri teaches wherein the air channel (106) is embedded in the wall (124). As seen in Figure 1, it is understood that the passage 106 (air channel) is formed in upper plate 124. 
Regarding claim 9, Al-Uzri further teaches wherein the base cap (126) has a portion comprising transparent material for allowing inspection of the porous collection disk (116). As stated by paragraph [0040], the body 102 may be made of plastic or glass. It is understood that the body comprises top and bottom plates 124 and 126.  
Regarding claim 10, Al-Uzri further teaches wherein the porous collection disc (116) is made of paper. As stated by paragraph [0042], the absorbent disk 116 may be a filter paper disk. 
Regarding claim 11, Al-Uzri further teaches wherein the porous matrix comprises one or more of at least one porous disk and a powdered or porous material. As stated by paragraph [0048], the porous material may be a porous polymer material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Uzri (US-2016/0045148-A1) as applied to claim 1 above, and further in view of Raadnui (US-2012/0118051-A1). 
Regarding claim 3, Al-Uzri does not teach wherein the second air opening comprises a plurality of secondary air orifices, wherein the air channel forms an air distribution network connecting the first air opening to each of the plurality of secondary air orifices, and wherein the base cap air opening comprises a plurality of base cap air orifices, each base cap air orifice positioned opposite a respective secondary air orifice.
In the same problem solving area of filtering and analyzing particulate content of a fluid, Raadnui teaches a device with filter patches. 
Specifically, Raadnui teaches where a tube 20 may have two filter patches 32a and 32b ([0046] and Figure 1). As stated by paragraph [0046], the filter patches 32a and 32b have a predetermined pore size, where the pore sizes are selected based on the sample to be analyzed. Figures 8a and 8b show detailed views of the filter patches 32a and 32b, where it is understood that the filter patches have a plate structure with multiple apertures through them to create the pores ([0056]). As further seen in Figure 1, the first filter patch 32a is assembled between first part 24 and second part 26, where the second filter patch 32b is assembled between second part 26 and third part 28 ([0054]). It would have been obvious to one skilled in the art to modify the device of Al-Uzri such that there are the filter patches as taught by 
It is understood that the first filter patch 32a of Raadnui will be placed in the outlet 110 of the device of Al-Uzri and the second filter patch 32b will be placed in the air vent channel 130. As such, the second air opening (outlet 110) will have a plurality of secondary air orifices (created by the pores of the first filter patch). Further, the base cap (bottom plate 126) will have a plurality of air orifices (created by the pores of the second filter patch). It is understood that the pores of both filter patches will have their pores (orifices) opposing one another. Further, there will still be passage 106 (air channel) that will be between the two filters, which will create an air distribution network as air will now need to travel between the pores created by the filter patches and the passage 106 (air channel). 
Regarding claim 4, Raadnui further teaches wherein the secondary air orifices and the base cap air orifices are uniformly distributed.
As it is understood, the first and second filter patches 32a and 32b have pores that will create the secondary air orifices and base cap air orifices. It is understood that the pores of the filter patches will be uniformly distributed (see Figure 8).  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Uzri (US-2016/0045148-A1) as applied to claim 1 above, and further in view of Guldberg (US-2016/0223442-A1). 
Regarding claim 5, Al-Uzri does not teach wherein the sensor cartridge comprises a sealing element positioned between the lower end of the wall and the porous collection disk, said sealing element surrounding the second air opening.
In the analogous art of biological fluid filtration assemblies, Guldberg teaches a filter cartridge. 
Specifically, Guldberg teaches where a filter 19 is housed on a ledge within an opening on the filter cartridge housing, where it is held in place by support 43, which is connected to the housing by means of a snap-fit connection ([0065] and Figure 1). It is further stated that O-ring 47 helps improve the seal of the assembled filter cartridge 17 around filter 19. It would have been obvious to one skilled in the art to modify the device of Al-Uzri such that there is a sealing element, O-ring, as taught by Guldberg for the benefit of improving the seal of the device([0065] of Guldberg). 
It is understood that the O-ring would be placed between the upper and lower plates 124 and 126 of Al-Uzri, as such the O-ring would surround the outlet 110 (second air opening). 
Regarding claim 13, while it is understood that the device of Al-Uzri is capable of being connected to an air source, Al-Uzri does not teach wherein the sensor cartridge comprises a source of air under supra-atmospheric pressure or a source of subatmospheric pressure, which source is connected or connectable to the air source connection.
In the analogous art of biological fluid filtration assemblies, Guldberg teaches a filter cartridge. 
Specifically, Guldberg teaches where pressure differences are created to pull the biological fluid through the filter by creating a vacuum ([0024]). As further stated by paragraph . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Uzri (US-2016/0045148-A1) as applied to claim 1 above, and further in view of Grant (US-5979516-A) and Renslow (US-2010/0202929-A1). 
Regarding claim 6, Al-Uzri does not teach wherein the sensor cartridge comprises a flexible funnel and a top cap, said wall having an inner wall surface, said flexible funnel having an outer funnel surface, said flexible funnel fitting into the wall, said inner wall surface being in contact with said outer funnel surface, said flexible funnel having a funnel space for containing porous matrix, and said flexible funnel being enclosed by the top cap and the wall.
In the same problem solving area of directing the flow of materials out of a container, Grant teaches a funneling apparatus. 
Specifically, Grant teaches a funnel 1 that has an inlet 2 and an outlet 3 at the nozzle, where the mouth of inlet 2 is preferably wider than the outlet 3 (Column 3 lines 20-25 and Figure 1). Column 3 lines 44-47 states that at least the “bowl” of the funnel 1 is flexible. As further stated by column 1 lines 41-45, a funnel may contain a filter in the conical portion. It would have been obvious to one skilled in the art to modify the device of Al-Uzri such that the 
It is understood that the nozzle 3 of the funnel taught by Grant will be placed in the opening 128 of Al-Uzri to direct fluid flow into the device, as such it is understood that the outer funnel surface will contact the inner wall surface of the wall (124). 
The combination of Al-Uzri and Grant do not teach a top cap. 
In the same problem solving area of capping devices, Renslow teaches a cap that interlocks with a housing. 
Specifically, Renslow teaches a cap 210 that is interlocked with housing 204 ([0056] and Figure 2). As stated by paragraph [0013], the housing and cap are detachably interlocked with one another which allows for the cap and housing to withstand pressures while backwashing. 
It would have been obvious to one skilled in the art to modify the device of Al-Uzri and Grant such that the funnel of Grant will be closed by the cap as taught by Renslow for the benefit of the device being able to withstand the pressure when a vacuum is applied to pull the sample ([0061] of Renslow). 
Regarding claim 7, Grant further teaches wherein the flexible funnel (1) comprises a top (2) end and a lower end (36), wherein the diameter of space decreases from the top end (2) towards the lower end (3). 
As seen in Figure 1, it is understood that the funnel shape will have a decreasing diameter as the funnel 1 goes from inlet 2 to nozzle 3. 
Regarding claim 8, Renslow further teaches wherein the top cap comprises a sleeve extending into the space of the flexible funnel, said sleeve having a lower end arranged for 
Specifically, Renslow teaches a cap 210 that is interlocked with housing 204 ([0056] and Figure 2). As seen in Figure 5G, the cap 210 has a port 534, an aperture 536, and a through hole 512 ([0059]). The through hole 512 of receptacle 510 is aligned with the interior of the filter 402, as seen in Figure 5A ([0059]). As further stated by paragraph [0059], a vacuum may be applied to draw samples from the media through hole 512 of receptacle 510, and out of aperture 536. As further stated by paragraph [0056], it is understood that the device may be backwashed. It is understood that the receptacle 510 of the cap 210 is a sleeve, as it extends downward and its lower end (through hole 512) can contact a porous matrix (filter 412). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Uzri (US-2016/0045148-A1) as applied to claim 1 above, and further in view of Seshimoto (US-5928951-A).
Regarding claim 12, Al-Uzri does not teach wherein the at least one porous disk is loaded with reagent.
In the analogous art of chemical analysis film chips, Seshimoto teaches a chemical analysis chip with a reagent layer whose optical density changes upon reaction with a specific biochemical component in a sample liquid. 
Specifically, Seshimoto teaches where the chemical analysis film chip is composed of a support sheet and a porous layer containing a reagent superposed on the support sheet (Column 2 lines 50-54). It would have been obvious to one skilled in the art to modify the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798